UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4850


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

ANTHONY MINCEY,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:08-cr-00210-RJC-1)


Submitted:   January 31, 2011               Decided:   February 16, 2011


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Scott Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, Richard Lee Edwards, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a written plea agreement, Anthony Mincey

pled   guilty       to    two   counts    of       aggravated     identity     theft,    in

violation of 18 U.S.C. § 1028A(a)(1) (2006) (Counts 2 and 4),

and bank fraud, in violation of 18 U.S.C. § 1344 (2006) (Count

3).    The district court sentenced Mincey to an aggregate term of

sixty months of imprisonment, thirty-six months on Count Three

to run consecutive to concurrent sentences of twenty-four months

on each of Counts Two and Four.                This appeal followed.

              On appeal, Mincey’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal, but questioning whether

the district court abused its discretion by imposing a sentence

within an admittedly correct Guidelines range.                            Mincey did not

file a pro se supplemental brief, although informed of his right

to do so.          This court sought supplemental briefing from the

parties on a sentencing issue.                     In its briefs, the Government

now asserts that based on the appeal waiver in Mincey’s plea

agreement, this court should dismiss the appeal.

              A    defendant       may   waive      the   right    to     appeal   if   that

waiver is knowing and intelligent.                    United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                          To determine whether a

waiver   is       knowing    and    intelligent,          this    court    examines     “the

totality      of    the     circumstances,         including      the     experience    and

                                               2
conduct of the accused, as well as the accused’s educational

background     and    familiarity       with          the    terms     of       the    plea

agreement.”     United States v. General, 278 F.3d 389, 400 (4th

Cir. 2002) (internal quotation marks omitted).

            Generally,    if     the   district        court      fully     questions      a

defendant regarding the waiver of his right to appeal during the

Rule 11 colloquy, the waiver is knowing and voluntary, and thus

enforceable.     United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005).      Whether a defendant validly waived his right to

appeal is a question of law that we review de novo.                                   United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                            This court

will enforce a valid waiver so long as “the issue being appealed

is within the scope of the waiver.”                  Id.

            Mincey’s plea agreement contained a broad waiver of

his right to challenge his conviction and sentence on appeal,

except   for   claims    of    prosecutorial          misconduct       or      ineffective

assistance of counsel.          On appeal, Mincey does not challenge the

voluntariness of his waiver, nor does the record support such a

challenge.     At the Rule 11 hearing, the Government specifically

highlighted    the    appeal     waiver         in    its    summary      of    the    plea

agreement, and the magistrate judge verified that Mincey was

aware of the waiver.          Mincey, then thirty-seven with a twelfth-

grade    education,     persisted      in       his    desire     to   plead      guilty.

Accordingly,    because       Mincey   knowingly           and   voluntarily      entered

                                            3
into the waiver and the Government invoked its enforcement, we

dismiss Mincey’s appeal as to the claims raised in the Anders

brief   and    supplemental      brief,       which   are    clearly   within   the

waiver’s scope.

              In accordance with the requirements of Anders, we have

examined      the    entire   record   and     have    found    no   unwaived   and

meritorious issues.           Therefore we affirm the district court’s

judgment   in       part.     This   court     requires     that   counsel   inform

Mincey in writing of his right to petition the Supreme Court of

the United States for further review.                 If Mincey requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                 Counsel’s motion must state

that a copy thereof was served on Mincey.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               DISMISSED IN PART;
                                                                 AFFIRMED IN PART




                                          4